Citation Nr: 1544064	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-15 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1967 to May 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Huntington, West Virginia Department of Veteran Affairs (VA) Regional Office (RO).  In July 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The July 2012 rating decision on appeal also reopened but continued to deny on the merits the claim of service connection for PTSD; the Veteran filed a timely notice of disagreement initiating an appeal of that decision.  A March 2014 rating decision granted service connection for PTSD; therefore that matter is no longer on appeal.  The Veteran filed a timely notice of disagreement initiating an appeal of the initial rating assigned with the March 2014 grant of service connection for PTSD, and an April 2015 statement of the case (SOC) was issued in the matter.  However, he did not perfect the appeal by filing a timely substantive appeal; thus, the matter of the rating for PTSD is not before the Board.

The rating decision on appeal reopened the Veteran's service connection claim and addressed it de novo.  Notwithstanding, whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the Agency of Original Jurisdiction (AOJ) may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of service connection for bilateral hearing loss on de novo review is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.




FINDINGS OF FACT

1.  An unappealed October 2008 rating decision declined to reopen a claim of service connection for bilateral hearing loss that was previously because the Veteran was not shown to have a hearing loss disability.  

2.  Evidence received since the October 2008 rating decision shows that the Veteran has a bilateral hearing loss disability and suggests that it may be related to his exposure to hazardous levels of noise during service; relates to unestablished facts needed to substantiate the underlying claim of service connection for hearing loss; and raises a reasonably possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received; the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Inasmuch as this decision grants that portion of the Veteran' claim that is being addressed on the merits (reopens the claim of service connection for a seizure disorder), there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted the language of 38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A June 2006 rating decision denied the Veteran's original claim of service connection for bilateral hearing loss, based essentially on a finding that such disability was not shown.  He was notified of that decision, and did not file a timely notice of disagreement or submit new and material evidence ; thus that decision became final.  In July 2008, he sought to reopen that claim; an October 2008 rating decision declined to do so.  He was notified of that decision, and did not appeal it or submit new and material evidence in the year following, and it also became final (and is the last final decision in the matter).

Evidence of record at the time of the October 2008 decision included the Veteran's service treatment records (STRs), which show audiometry on service separation examination found normal hearing; service personnel records (SPRs) which show he was awarded a Purple Heart Medal; and VA treatment records which (with the exception of an October 2006 notation of asymmetrical hearing loss) were silent for any complaints, treatment, or diagnoses pertaining to hearing loss.  [The Board notes that the October 2006 notation is dated within a year following the June 2006 denial of service connection for bilateral hearing loss, and that under governing regulation, new and material evidence received prior to the expiration of the one-year appeal period following a rating decision tolls the finality of that decision.  38 C.F.R. § 3.156(b).  However, the records including the October 2006 VA record were not received by the AOJ until July 2008 (well beyond a year following the June 2006 rating decision).  Therefore, that decision remains final, and the Board must now consider whether new and material evidence has been received since the October 2008 rating decision in order to reopen the claim and consider it de novo.] 

As service connection for bilateral hearing loss was previously denied because such disability was not shown, for evidence to pertain to an unestablished fact necessary to substantiate the claim and be sufficient to reopen the claim it must be evidence received since the October 2008 decision that is not cumulative or redundant of evidence previously in the record tends to show that he does have such a hearing loss disability that might be related to his service (thus raising a reasonable possibility of substantiating the underlying claim).  

Evidence received since the October 2008 denial includes a report of a June 2012 VA audiological evaluation when audiometry showed that the Veteran does have a bilateral hearing loss disability (as defined in 38 C.F.R. § 3.385) and it was noted that he reported the onset of the hearing loss occurred in service.  Furthermore in July 2015 Travel Board hearing sworn testimony the Veteran described his exposures to weapons noise in service and indicated that during service he first noted a hearing loss (which more recently, in around 2001, became noticeably worse).  The June 2012 VA examination report and the Veteran's hearing testimony were not previously of record, and are new evidence.  Significantly,  as the Veteran was awarded a Purple Heart Medal, he is entitled to consideration of his claim under the relaxed evidentiary standards afforded to veterans who served in combat under 38 U.S.C.A. § 1154(b).  Accordingly his exposure to hazardous levels of noise exposure may be established on his testimony alone.  Because the additional evidence received shows a hearing loss disability and identifies an etiological factor for such disability in service, the Board finds that it both pertains to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss, particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade.  Accordingly, the Board finds the evidence received since the October 2008 rating decision is both new and material, and that  the claim of service connection for bilateral hearing loss may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is granted.

REMAND

At the outset, the Board notes that pertinent postservice treatment records may be outstanding.  The record suggests that the Veteran receives ongoing VA treatment.  The most recent VA treatment records associated  with the record are dated in March 2014.  Records generated since then may contain information pertinent to the instant claim.  As VA treatment records are constructively of record, any pertinent VA treatment records must be secured, and considered.  

Furthermore, on June 2012 VA audiological evaluation the Veteran reported that he was exposed to combat noise in Vietnam and that his hearing loss began therein.  Citing to normal audiometry at separation, the examiner opined that the Veteran's current bilateral hearing loss disability is unrelated to his military service,.  A February 2014 addendum opinion confirmed that opinion, adding only that the Veteran had reported in October 2006 that his bilateral hearing loss began five or six years prior.  However, the Board notes that the cited record actually notes that the Veteran reported a gradual hearing loss that he had noticed for the last five to six years.  At the July 2015 Travel Board hearing, he clarified that 2001 was when he noticed his hearing loss getting worse, but that it had been present throughout since service.  As was noted above, he is entitled to consideration of his claim under the relaxed evidentiary standard afforded under 38 U.S.C.A. § 1154(b).   His testimony is not implausible, and the Board finds no reason to reject it as not credible.  The Board finds that the June 2012 examination report and February 2014 addendum are inadequate for rating purposes, and that a another examination to secure an advisory medical opinion that acknowledges the observations above is needed.

The case is REMANDED for the following:

1.  The AOJ should secure for the record complete clinical records of any VA evaluations or treatment the Veteran has received for hearing loss since March 2014. 

2.  Thereafter, the AOJ should arrange for the Veteran to be evaluated by an audiologist or otologist to determine the likely etiology of his bilateral hearing loss disability.  The entire record (to specifically include this remand) must be reviewed by the examiner in conjunction with the examination, and any studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Acknowledging that the Veteran served in combat and the lay testimony provided, what is the likely etiology for his current bilateral hearing loss disability?  Specifically, is it at least as likely as not (a 50 % or better probability) that it is related to service, to include as due to combat noise trauma therein?

(b) If the conclusion is that the Veteran's bilateral hearing loss disability is unrelated to his service, please identify the etiology considered more likely.

Please include rationale with all opinions.  If it is determined to be unrelated to service please identify the evidence that supports discounting the Veteran's testimony that he noted the onset in service.  

3.  The AOJ should then review the record and readjudicate the claim (de novo).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


